 

Exhibit 10.23

 

SEVENTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 6th day of October, 2016, by and between SILICON VALLEY BANK
(“Bank”) and INFOSONICS CORPORATION, a Maryland corporation (“Borrower”).

Recitals

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 27, 2014 (as the same may from time to time be further
amended, modified, supplemented or restated, including without limitation by
that certain First Amendment to Loan and Security Agreement dated as of December
5, 2014, that certain Second Amendment to Loan and Security Agreement dated as
of May 26, 2015, that certain Third Amendment to Loan and Security Agreement
dated as of August 4, 2015, that certain Fourth Amendment to Loan and Security
Agreement dated as of October 26, 2015, that certain Fifth Amendment to Loan and
Security Agreement dated as of May 20, 2016 and that certain Sixth Amendment to
Loan and Security Agreement dated as of August 23, 2016, collectively, the “Loan
Agreement”).  

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 2.1.1 (Financing of Accounts).  Sections 2.1.1(a) through (c) of the
Loan Agreement hereby are amended and restated in their entireties to read as
follows:

“(a)Availability.  

(i)Advances. Subject to the terms of this Agreement, Borrower may request that
Bank finance specific Eligible Accounts.  Bank may, in its good faith business
discretion finance such Eligible Accounts by extending credit to Borrower in an
amount equal to the result of the Advance Rate multiplied by the face amount of
the Eligible Account (individually, an “Advance” and collectively, the
“Advances”).  Bank may, in its sole discretion, change the percentage of the
Advance Rate for a particular Eligible Account on a case by case basis.  When
Bank makes an Advance other than a

 

--------------------------------------------------------------------------------

 

Peso Advance (as defined in Section 2.1.1(a)(ii), below), the Eligible Account
becomes a “Financed Receivable”. 

(ii)Peso Advance Sublimit. Subject to the terms of this Agreement and
availability under the Facility Amount (as defined in Section 2.1.1(b),
below),  Borrower may request that Bank extend credit to Borrower, and Bank may,
in its good faith business discretion, extend such credit to Borrower up to the
amount equal to the lesser of (i) seventy percent (70%) (the “Peso Advance
Rate”) of the Dollar equivalent of the aggregate value of Mexican Pesos
maintained in Borrower’s multicurrency account numbered XXXXXXX323 held at Bank,
and (ii) the Peso Advance Sublimit (each such credit extension, a “Peso Advance”
and collectively, the “Peso Advances”); provided that (i) the Peso Advances
shall be deemed to constitute “Advances” for purposes of calculating
availability under the Facility Amount and otherwise under this Agreement,
unless specifically stated otherwise and (ii) Bank, in its sole discretion,
shall determine the Peso Advance Rate and applicable exchange rate with respect
to the Peso Advances on a weekly basis, or more frequently as determined by
Bank.

    (b)Maximum Advances.  The aggregate amount of Advances (inclusive of Peso
Advances) outstanding at any time may not exceed Three Million Dollars
($3,000,000) (the “Facility Amount”).

    (c)Borrowing Procedure.  

(i)Advances.   With respect to Advances other than Peso Advances, Borrower will
deliver an Invoice Transmittal for each Eligible Account it offers.  Bank may
rely on information set forth in or provided with the Invoice Transmittal.  In
addition, upon Bank’s request, Borrower shall deliver to Bank any contracts,
purchase orders, or other underlying supporting documentation with respect to
such Eligible Account.  

(ii)Peso Advances.  With respect to Peso Advances, Borrower shall notify Bank
(which notice shall be irrevocable) by electronic mail, facsimile, or telephone
by 12:00 p.m. Pacific time on the requested Funding Date of the Peso
Advance.  Together with any such electronic or facsimile notification, Borrower
shall deliver to Bank by electronic mail or facsimile a completed
Payment/Advance Form executed by a Responsible Officer or his or her
designee.  Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee.  Bank shall credit Peso Advances
to the Designated Deposit Account.  Bank may make Peso Advances under this
Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Peso Advances are necessary to meet
Obligations which have become due.”

2.2Section 2.1.1 (Financing of Accounts).  Section 2.1.1(h) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“(h)Suspension of Advances.  Borrower’s ability to request that Bank finance
Eligible Accounts or extend Peso Advances hereunder will terminate if, in Bank’s
sole discretion, there has been a material adverse change in the general
affairs, management, results of operation, condition (financial or otherwise) or
the prospect of repayment of the Obligations, or there has been any material
adverse deviation by Borrower from the most recent business plan of Borrower
presented to and accepted by Bank prior to the Effective Date.”

2.3Section 2.5 (Finance Charges).  Section 2.5 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------

 

“2.5Finance Charges.  In computing Finance Charges on the Obligations (other
than with respect to the Peso Advances) under this Agreement, all Collections
received by Bank shall be deemed applied by Bank on account of the Obligations
(other than with respect to the Peso Advances) on the same Business Day as
receipt of the Collections.  Borrower will pay a finance charge (the “Finance
Charge”) on the Financed Receivable Balance which is equal to the Applicable
Rate divided by three hundred sixty (360) multiplied by the number of days each
such Financed Receivable is outstanding multiplied by the outstanding Financed
Receivable Balance.  The Finance Charge is payable when the Advance made based
on such Financed Receivable is repaid in accordance with Section 2.11 of this
Agreement.  Immediately upon the occurrence of an Event of Default, the
Applicable Rate will increase an additional five percent (5.00%) per annum.” 

2.4Section 2.5.1 (Interest Rate for Peso Advances).  New Section 2.5.1 hereby is
added to the Loan Agreement as follows:

“2.5.1Interest Rate for Peso Advances.  

(a)Interest Rate.  Subject to Section 2.5.1(b), the principal amount outstanding
with respect to Peso Advances shall accrue interest at a floating per annum rate
equal to the Prime Rate.

(b)Default Rate.  Immediately upon the occurrence and during the continuance of
an Event of Default, the Peso Advances shall bear interest at a rate per annum
which is five percentage points (5.0%) above the rate that is otherwise
applicable thereto (the “Default Rate”).  Fees and expenses which are required
to be paid by Borrower pursuant to the Loan Documents (including, without
limitation, Bank Expenses) but are not paid when due shall bear interest until
paid at a rate equal to the highest rate applicable to the Obligations.  Payment
or acceptance of the increased interest rate provided in this Section 2.5.1(b)
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Bank.

(c)Adjustment to Interest Rate.  Changes to the interest rate of any Peso
Advance based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.”

2.5Section 2.11 (Repayment of Obligations; Adjustments).  Section 2.11 of the
Loan Agreement hereby is amended and restated in its entirety to read as
follows:

“2.11Repayment.  

(a)  Advances.With respect to Advances other than Peso Advances, Borrower will
repay each Advance on the earliest of:  (a)  the date on which payment is
received of the Financed Receivable with respect to which the Advance was made,
(b) the date on which the Financed Receivable is no longer an Eligible Account,
(c) the date on which any Adjustment is asserted to the Financed Receivable (but
only to the extent of the Adjustment if the Financed Receivable otherwise
remains an Eligible Account), (d) the date on which there is a breach of any
representation or warranty in Section 5.3 of this Agreement or of any covenant
in the Loan Documents, or (e) the Account Advance Maturity Date (including any
early termination).  Each payment will also include all accrued Finance Charges
with respect to such Advance and all other amounts then due and payable
hereunder.

(b)   Peso Advances.    With respect to Peso Advances, Borrower will

 

--------------------------------------------------------------------------------

 

repay each Peso Advance on the earliest of:  (a) the date ninety (90) days after
the Funding Date of such Peso Advance, (b) the date on which there is a breach
of any covenant in the Loan Documents, or (c) the Account Advance Maturity Date
(including any early termination).  Each payment will also include all accrued
interest with respect to such Peso Advance and all other amounts then due and
payable hereunder.” 

2.6Section 13 (Definitions).  The following definitions set forth in Section
13.1 of the Loan Agreement hereby are added, or amended and restated, as
follows:

“Payment/Advance Form” is that certain form attached hereto as Exhibit D.

“Peso Advance” or “Peso Advances” is defined in Section 2.1.1(a).

“Peso Advance Rate” is defined in Section 2.1.1(a).

“Peso Advance Sublimit” means an aggregate amount equal to Two Million Dollars
($2,000,000).

2.7New Exhibit D hereby is added to the Loan Agreement in form attached hereto
as Exhibit D.

3.Limitation of Amendments.

3.1The amendment set forth in Section 2, above, is effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do

 

--------------------------------------------------------------------------------

 

not and will not contravene (a) any law or regulation binding on or affecting
Borrower, (b) any contractual restriction with a Person binding on Borrower, (c)
any order, judgment or decree of any court or other governmental or public body
or authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower; 

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of updated Borrowing Resolutions of Borrower
and (c) Borrower’s payment of all Bank Expenses incurred through the date of
this Amendment, which may be debited from any of Borrower’s accounts with Bank.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

 

SILICON VALLEY BANK

 

 

By:     /s/ Kadie Sobel

Name:Kadie Sobel

Title:Director

BORROWER

 

INFOSONICS CORPORATION

 

 

By:    /s/ Vernon A. LoForti          

Name:Vernon A. LoForti

Title:Vice President, CFO and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Seventh Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT D – LOAN PAYMENT/ADVANCE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME*

Fax To:  Date: _____________________

 

LOAN PAYMENT:

InfoSonics Corporation

 

From Account #                                                               To
Account
#                                                                                                        

(Deposit Account #)(Loan Account #)

Principal
$                                                                        and/or
Interest
$                                                                                                   

 

Authorized Signature:                                                      Phone
Number:                                                                                                   

Print Name/Title:                                                              

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #                                                                To
Account
#                                                                                                      

(Loan Account #)(Deposit Account #)

 

Amount of Advance $                                                      

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized
Signature:                                                       Phone Number:
                                                                                 

 

Print Name/Title:                                                               

 

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Pacific Time

 

Beneficiary Name:
                                                           Amount of Wire:
$                                                                             

Beneficiary Bank:
                                                            Account Number:
                                                                              

City and State:
                                                                 

 

Beneficiary Bank Transit (ABA) #:                                 Beneficiary
Bank Code (Swift, Sort, Chip, etc.):                              

(For International Wire Only)

 

Intermediary Bank:
                                                          Transit (ABA)
#:                                                                                

 

For Further Credit to:
                                                                                                                                                                                     

 

Special Instruction:
                                                                                                                                                                                         

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

Authorized Signature:                                                       2nd
Signature (if required):
                                                               

 

Print Name/Title:
                                                             Print
Name/Title:                                                                               

 

Telephone #:
                                                                     Telephone
#:
                                                                                      

 

* Unless otherwise provided for an Advance bearing interest at LIBOR.

 

 

--------------------------------------------------------------------------------

 

BORROWING RESOLUTIONS

 

 

CORPORATE BORROWING certificatE

 

 

Borrower:  InfoSonics CorporationDate:  October 6, 2016

Bank:Silicon Valley Bank

 

I hereby certify as follows, as of the date set forth above:

 

1.I am the Secretary, Assistant Secretary or other officer of Borrower.   My
title is as set forth below.

 

2.Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Maryland.

 

3.Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
above.  Such Articles/Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.  

 

4.The following resolutions were duly and validly adopted by Borrower’s Board of
Directors at a duly held meeting of such directors (or pursuant to a unanimous
written consent or other authorized corporate action).  Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and Silicon Valley Bank
(“Bank”) may rely on them until Bank receives written notice of revocation from
Borrower.

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

Name

Title

Signature

Authorized to Add or Remove Signatories

Vernon A. LoForti  

VP, CFO and Secretary

/s/ Vernon A. LoForti

x

Joseph Ram

President & CEO

/s/ Joseph Ram

x

                                            

                                            

                                            

¨

                                            

                                            

                                             

¨

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the

 

--------------------------------------------------------------------------------

 

above list of persons authorized to act on behalf of Borrower.

 

Resolved Further, that such individuals may, on behalf of Borrower:

 

Borrow Money.  Borrow money from Bank.

Execute Loan Documents.  Execute any loan documents Bank requires.

Grant Security.  Grant Bank a security interest in any of Borrower’s assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Apply for Letters of Credit.  Apply for letters of credit from Bank.

Enter Derivative Transactions.  Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.

 

 

By:        /s/ Vernon A. LoForti                       

Name:  Vernon A. LoForti

Title:  Vice President, CFO and Secretary

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

 

I, the President and CEO of Borrower, hereby certify as to paragraphs 1 through
5 above, as of the date set forth above.

 

 

By:      /s/ Joseph Ram                                   

Name:  Joseph Ram

Title:  President and CEO

 

 

 

 

 